—Judgment, Supreme Court, Bronx County (John Perone, J., at suppression hearing; Dennis Boyle, J., at plea and sentence), rendered March 27, 1997, convicting defendant of criminal possession of a weapon, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The police had reasonable suspicion justifying a frisk of defendant, or, at least, the officer’s minimally intrusive act of grabbing the outside of defendant’s pants pocket, which showed a bulge. We reach this conclusion based upon the officers’ rapid response to an anonymous call of shots fired from a described vehicle; their observation, moments later, of defendant in a car that substantially matched the description of the vehicle in the radio run and that was at the precise location described therein; the lack of any other cars in the vicinity that matched the radio run description or of other people in the area; and the early morning hour (see, People v Stewart, 41 NY2d 65; People v Reyes, 234 AD2d 63, affd 90 NY2d 916). Once the officer felt a hard object which he feared was a gun, it was proper for him to search the pocket (see, People v Thomas, 176 AD2d 539, 540, lv denied 79 NY2d 833). Accordingly, the suppression motion was properly denied. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.